USCA11 Case: 20-11203      Date Filed: 01/08/2021      Page: 1 of 5



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-11203
                            Non-Argument Calendar
                          ________________________

                           Agency No. A208-980-383


ALICIA MENDEZ-GUTIERREZ,

                                                                Petitioner-Appellant,

                                      versus

U.S. ATTORNEY GENERAL,

                                                             Respondent-Appellee.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                (January 8, 2021)

Before JILL PRYOR, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      Alicia Mendez-Gutierrez, a native and citizen of El Salvador, seeks review of

the Board of Immigration Appeals’ final order affirming the immigration judge’s
          USCA11 Case: 20-11203       Date Filed: 01/08/2021   Page: 2 of 5



denial of her application for asylum, withholding of removal, and relief under the

United Nations Convention Against Torture. Mendez-Gutierrez challenges the

BIA’s determination that she is not eligible for asylum and withholding of removal

because she did not establish membership in a statutorily protected group. She also

argues that the record compels a finding that she is eligible for CAT relief. We deny

the petition.

      We review the BIA’s decision as the final judgment but turn to the

immigration judge’s decision to the extent that the BIA adopts it. Perez-Zenteno v.

U.S. Att’y Gen., 913 F.3d 1301, 1306 (11th Cir. 2019). Issues that the BIA did not

reach are not properly before us. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403

(11th Cir. 2016). And issues the petitioner did not raise before the BIA are

unexhausted; we lack jurisdiction to consider them. INA § 242(d)(1), 8 U.S.C.

§ 1252(d)(1); Alim v. Gonzales, 446 F.3d 1239, 1253 (11th Cir. 2006).

      To establish eligibility for asylum, a petitioner must demonstrate either past

persecution or a well-founded fear of future persecution based on “race, religion,

nationality, membership in a particular social group, or political opinion.” INA

§ 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A); Silva v. U.S. Att’y Gen., 448 F.3d 1229,

1236 (11th Cir. 2006). Liberally construed, Mendez-Gutierrez’s argument before

this Court raises five issues: (1) she has established past or future persecution; (2)

she has established a nexus between that persecution and membership in a particular



                                          2
          USCA11 Case: 20-11203        Date Filed: 01/08/2021    Page: 3 of 5



social group; (3) she belongs to that particular social group; (4) that particular social

group is cognizable; and (5) she has proven that she will likely be tortured if she

returns to El Salvador.

      But only the fifth issue she raises, seeking CAT relief, can be addressed by

this Court. The BIA did not rely on the first issue as a basis to deny her claim, so it

is not properly before this Court. Gonzalez, 820 F.3d at 403. And we do not have

jurisdiction to consider issues two through four: Mendez-Gutierrez raised none of

those issues before the BIA. Alim, 446 F.3d at 1253. There, her entire argument for

asylum and withholding of removal was that she had “suffered past persecution” and

feared future persecution because her partner, who was part of a gang, had physically

abused her and her son. If she were to return to El Salvador, she would “likely be

targeted by the father of [her] child” and by other members of her partner’s gang.

She did not challenge any of the immigration judge’s findings, which included

findings that she had not established the required nexus, she was not a part of her

proposed particular social group, and she had not shown that her proposed group

was cognizable. In fact, she did not even mention those findings.

      That failure precludes review before this Court. “A petitioner has not

exhausted a claim unless he has both raised the ‘core issue’ before the BIA, and also

set out any discrete arguments he relies on in support of that claim.” Jeune v. U.S.

Att’y Gen., 810 F.3d 792, 800 (11th Cir. 2016) (internal citations omitted). And



                                           3
          USCA11 Case: 20-11203      Date Filed: 01/08/2021   Page: 4 of 5



failure to challenge an immigration judge’s finding or to make arguments relating to

a specific issue removes that issue from this Court’s jurisdiction even if the BIA

addresses it sua sponte. Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250–

51 (11th Cir. 2006).

      Because Mendez-Gutierrez did not raise these issues before the BIA, the only

claim properly before this Court is Mendez-Gutierrez’s claim for CAT relief. To be

eligible for CAT relief, an applicant must show “that it is more likely than not that

he or she would be tortured if removed to the proposed country of removal.”

Lingeswaran v. U.S. Att’y Gen., 969 F.3d 1278, 1293 (11th Cir. 2020) (quoting 8

C.F.R. § 1208.16(c)(2)). CAT only provides protection when the torture is “inflicted

by” or ignored by the government, id. (quoting 8 C.F.R. § 1208.18(a)(1)), not “where

[the government] actively, albeit not entirely successfully, combats the alleged

torture,” id. at 1294. The BIA’s determination about CAT relief is a factual one that

we review under the substantial-evidence test. See id. at 1293–94. Under that test,

we may reverse only if the record compels it. Kazemzadeh v. U.S. Att’y Gen., 577

F.3d 1341, 1351 (11th Cir. 2009).

      Here, substantial evidence supports the finding that Mendez-Gutierrez was

ineligible for CAT relief. The record does not compel a finding that the Salvadoran

government participated in or ignored her mistreatment or would knowingly allow

any similar mistreatment in the future. Nothing in the record shows that the police



                                         4
          USCA11 Case: 20-11203      Date Filed: 01/08/2021   Page: 5 of 5



ignored the abuse—Mendez-Gutierrez testified that she never told them about it.

And the country conditions report explains that El Salvador has recently increased

its efforts to combat domestic violence. Because the record does not compel us to

find that the government acquiesced in the domestic abuse, substantial evidence

supports the BIA’s conclusion that CAT relief is not appropriate.

      PETITION DENIED.




                                         5